Citation Nr: 1548513	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to January 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hemorrhoids and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he was a member of the field artillery and served in Vietnam.  He reports that he was a field artillery cannoneer.  A July 2010 RO memorandum describes service department records showing that the Veteran's unit was stationed at a small combat base and was subjected to "multiple shelling" from Viet Cong units while the Veteran was stationed there.  In March 2010, R.L.V.B., the Veteran's service comrade, described their exposure to high decibel noise that caused their ears to ring.  

The record shows that the Veteran participated in combat.  His reports of acoustic trauma in combat situations are consistent with the circumstances of his service and are presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 2014).

Tinnitus is deemed a disease of the nervous system, and as such, constitutes a listed chronic disease.  38 U.S.C.A. § 1101; Fountain v. McDonald, 27 Vet. App. 258 (2015).  A continuity of symptomatology could be sufficient to establish a link between current tinnitus and service.  38 C.F.R. § 3.303(b); Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is evidence weighing against a continuity of symptomatology, in that there is no documentation of any pertinent complaints for decades after service and evidence of post service occupational noise exposure.  On the other hand, at an August 2010, VA clinic visit, the Veteran reported that tinnitus began in service following noise exposure from combat.  The Veteran's report of combat noise exposure and resultant tinnitus is presumed valid under 38 U.S.C.A. § 1154(b).  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The August 2010 VA examiner based his negative opinion on the fact that there was a lack of evidence in the claims file, a lack of proximity between the dates of service and the VA examination, and because the Veteran's history of occupational noise exposure could not be separated from his history of military noise exposure.  The examiner did not explain why he was dismissing the Veteran's competent reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion is inadequate, if it relies on the silence of the service treatment records without consideration of a veteran's competent reports).  The opinion is insufficient to rebut the presumptions created under 38 U.S.C.A. § 1154(b).

Accordingly the elements for service connection for tinnitus are established.  Service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted


REMAND

The Veteran asserts that during service he repeatedly had to strain to lift and load heavy ammunition, had inadequate nutrition, and facilities that lacked sanitation for good personal hygiene in service, caused hemorrhoids.  See February 11, 2010 statement.  He had "numerous flare-ups" not only during active service but occasionally after discharge.  Id.  In February 2010, the Veteran's wife reported that he had hemorrhoids as long as she had known him, i.e. since 1972.

On a Report of Medical History completed in May 1969, when the Veteran was examined for enlistment, he checked yes to having had piles or rectal disease.  The examiner noted that the Veteran had experienced hemorrhoids "now and then."  The enlistment examination report indicates that there were no findings of hemorrhoids.  Hence, the presumption of soundness attaches.  38 U.S.C.A. § 1111 (West 2014).  Subsequent service treatment records do not mention hemorrhoids.

Results of a colonoscopy performed by VA in June 2005 included internal and external hemorrhoids.  A September 20, 2010 VA medical record reflects that the Veteran attributed his hemorrhoids to heavy lifting and poor bowel hygiene in service.  The Veteran had intermittent flares and no current pain.

In July 2011, D.M.P., M.D., the Veteran's physician, stated that the repeated straining to lift and load over two hundred pound Howitzer rounds could be the cause of the Veteran's internal and external hemorrhoids.  This opinion is not definitive, but serves to trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran also contends he has a skin disorder, including skin tags, moles, and spots on his skin, due to exposure to sun while in Vietnam.  He denies having skin eruptions prior to entering service.  He reports spending long days in the sun unloading munitions without wearing a shirt.

Service treatment records do not discuss a skin disability.  A December 22, 2009 VA Dermatology record shows that the Veteran was seen for evaluation of a mole on his right cheek.  He requested an upper body examination and noted a history of sun exposure.  On his bilateral axillae there were a few flesh colored pedunculated papules consistent with skin tags.  On his trunk were a few well demarcated regular appearing tan brown thin papules consistent with benign nevi.  Results of a biopsy of the Veteran's right cheek mole revealed a blue nevus that was benign.

Here, as the record shows that the Veteran has a current skin disability, and was exposed to Agent Orange and sun in service, the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether the Veteran's current skin problem is related to service.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon, v. Nicholson, 20 Vet. App. at 83.

After issuance of the May 2015 supplemental statement of the case (SSOC), VA medical records, dated to September 2015, were added to the Veteran's electronic file.  He did not waive initial AOJ review of this evidence.  38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA medical records regarding the Veteran's treatment for the disabilities at issue, since September 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After accomplishing the development above, schedule the Veteran for a VA examination by a physician to determine if any current hemorrhoid disability is related to active service.  The examiner should note that the claims folder, including this remand, was reviewed.

a. If a current hemorrhoid disorder is found (existing at any time since 2009), the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is the result, in whole or part, of a disease or injury in active service, including heavy lifting, poor sanitation or poor nutrition.

b. If not, is it undebatable (clear and unmistakable) that the hemorrhoid disorder existed prior to active service.

c. If undebatably existing prior to service; is it also undebatable that the disability underwent no aggravation (increase in underlying disability) during service.

The absence of evidence of treatment for a hemorrhoid disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or whether there is additional evidence; which if obtained; would permit an opinion to be rendered.  

The examiner should provide reasons for all opinions.

3. Schedule the Veteran for a VA examination to determine whether any current skin disease or disability is the result of a disease or injury in service.  The examiner should note that the claims folder, including this remand, was reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability (including a blue nevus, skin tags, and benign nevi) identified at any time since 2009; had its onset in service, is related to conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service, including prolonged sun exposure. 

The examiner must provide reasons for each opinion.

The absence of evidence of treatment for a skin disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or whether there is additional evidence; which if obtained; would permit an opinion to be rendered.  

4. If the benefit sought on appeal is not fully granted, issue a SSOC. Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


